El Juez Asociado Se. Aldrey,
■ emitió la opinión del tribunal.
, La resolución de la corte inferior dict-ada- en este',pleito con motivo de un memorándum de costas fué apelada, por la parte demandante el día primero de junio de 1923. La apelante optó porque la transcripción de la evidencia fuera preparada- per el taquígrafo de la corte y con tal motivo obtuvo varias prórrogas,, -la ultima ele -las .cuales vencía el *68526 de noviembre de 1928. 'Antes de esta feclia, el 22 de noviembre,, la apelante . presentó ,en- la secretaría, de este Tribunal Supremo' la transcripción .de su apelación certifi-cada por el secretario de la corte,., conteniendo alegaciones y resoluciones, sin la evidencia que'se presentára en’el caso. El 26 de noviembre venció la última prórroga que se había concedido a la apelante sin que presentara en la corte inferior la transcripción de la evidencia.
Se nos ha pedido por la parte apelada que desestimemos 1a- apelación y debemos decretarla porque no conteniendo la transcripción que se nos ha, presentado pliego alguno de ex-posición del caso o de excepciones ni la transcripción de la pvidencia hecha por el taquígrafo, la apelación debió ser presentada en este tribunal dentro de los treinta días si-guientes . al primero de junio de 1923 en cuya fecha fué in-terpuesta la apelación.
La apelación debe ser desestimada.

.Desestimarla la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado ¡3r. Franco Soto no intervino en la re-solución de este caso.